Plaintiff in error was convicted in the county court of Garfield county on the 18th day of February, 1910, on a charge of selling intoxicating liquor, and on the 26th day of February, thereafter, was sentenced by the court to pay a fine of one hundred dollars and be confined in the county jail thirty days. No brief has been filed in this court on behalf of the plaintiff in error, and no appearance made for oral argument. The transcript has been carefully examined, and the judgment is affirmed under rule 4 of this court. *Page 648